UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7586



COY RAY PHELPS,

                                              Petitioner - Appellant,

          versus


ART BEELER,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-598-5-BO)


Submitted:    November 21, 2002            Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coy Ray Phelps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Coy Ray Phelps appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Phelps v. Beeler, No. CA-02-598-5-BO (E.D.N.C. filed

Sept. 4, 2002 & entered Sept. 5, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2